 

Exhibit 10.3

 

 

[g20161109175123365440.jpg]

 

 

CONFIDENTIAL

 

October 21, 2016

 

Re:Amended and Restated Employment Agreement

 

Dear Po-Shun:


I have recently reviewed the terms and conditions of your employment and am
pleased to provide this amended and restated letter agreement (the “Agreement”)
modifying the terms of your employment in your continuing role as Executive Vice
President, Chief Medical Officer of Proteostasis Therapeutics, Inc.
(“Proteostasis” or the “Company”).  This Agreement amends, restates, and
supersedes in its entirety the letter agreement dated October 24, 2014 between
you and the Company (the “Offer Letter Agreement”) and the letter agreement
dated March 16, 2016.  This Agreement is effective as of the date hereof.

1.Position and Duties.  You currently serve as Executive Vice President, Chief
Medical Officer of the Company.  In this capacity, you will report directly to
the Chief Executive Officer (“CEO”) of the Company and will have responsibility
for performing those duties as are customary for, and consistent with, your
position with Company, as well as those duties as the CEO may from time to time
designate.  You shall use your best efforts and devote your full working time to
performing your responsibilities for the Company.  Notwithstanding the
foregoing, you may serve on other boards of directors or undertake other
professional or charitable activities if (i) they do not conflict with any of
your obligations to the Company and (ii) such activities are approved by the
Board of Directors (the “Board”) or its Executive Committee.  You may also
undertake charitable activities without the approval of the Board or its
Executive Committee if (i) they do not conflict with any of your obligations to
the Company and (ii) they do not involve a material time commitment,
individually or in the aggregate.  

2.Compensation and Benefits.

(a)Base Salary. Your base salary will be at the rate of $340,000.00 per year and
will be paid out on a bi-weekly basis for so long as you remain an employee of
Proteostasis.  Your base salary shall be reviewed annually by the Board or the
Compensation Committee of the Board (the “Compensation Committee”).

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 2 of 18

 

 

(b)Bonus Plan.  You will be eligible to receive an annual cash bonus pursuant to
the Company’s Senior Executive Cash Incentive Bonus Plan, as it may be amended
from time to time, with an individual “target bonus opportunity” for purposes of
such plan of 35% of your base salary.  

(c)Equity Grant.  Nothing in this Agreement affects any prior grant by the
Company to you of options to purchase shares of the Company’s common stock as
set forth in Incentive Stock Option Agreements (“Stock Agreements”), which are
subject to the Proteostasis Therapeutics, Inc. 2008 Equity Incentive Plan (the
“2008 Plan”) and the 2016 Stock Option and Incentive Plan (the “2016 Plan”) and,
together with the Stock Agreements, the “Equity Documents”.

(d)Other Benefits.  Proteostasis offers a range of fringe benefit plans,
including a 401(k) plan and medical, dental, life, and disability insurances.  
Some of these plans require that you share in the cost; some are paid for by the
Company.  Information relating to these plans has previously been made available
to you.  You will be entitled to participate in or receive benefits under the
Company’s existing and future employee benefit plans, as amended or adopted from
time to time, subject to the terms and conditions of those employee benefit
plans.  You shall be entitled to participate in all benefit plans that are made
generally available to all or most other senior executive employees of the
Company.  

(e)Vacation.  You will be entitled to up to 20 days of paid vacation in each
year, subject to the Company’s vacation policy in effect, as amended from time
to time, prorated for any portion of a calendar year of your employment.  

3.Termination.  Your employment may be terminated under the following
circumstances:

(a)Termination by the Company for Cause.  The Company may terminate your
employment at any time for Cause.  For purposes of this Agreement, “Cause” shall
mean:

(i)material non-performance of your duties under this Agreement (other than by
reason of your physical or mental illness, incapacity or disability) which has
continued at for least 30 days following written notice of such non-performance
from the Board in reasonable detail;

(ii)your commission of any act of material and willful misconduct, fraud or
dishonesty, provided that this shall not include the occasional, customary and
de minimis use of Company property for personal purposes;

(iii)your gross negligence in the performance of your duties under this
Agreement with respect to any material matter;

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 3 of 18

 

 

(iv)actions or omissions by you that satisfy the elements of (A) any felony or
(B) a misdemeanor involving moral turpitude, deceit, dishonesty or fraud;

(v)a material breach by you of any of your obligations under this Agreement;

(vi)a material breach by you of any of your obligations under the Employee
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement between you and Proteostasis (the “Restrictive Covenants Agreement”);

(vii)a material violation by you of any of the Company’s written employment
policies related to conduct or ethics; or

(viii)your failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or your willful destruction or failure
to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation; provided
that your exercise of your constitutional right not to make self-incriminating
statements in response to inquiries by regulatory or law enforcement authorities
shall not constitute a failure to cooperate with an investigation by such
authorities.  

(b)Termination by the Company without Cause. The Company may terminate your
employment at any time without Cause.  Any termination by the Company of your
employment which does not constitute a termination for Cause or a termination
due to a determination that you are Disabled pursuant to Section 3(e) shall be
deemed a termination without Cause.

(c)Termination by You.  You may terminate your employment at any time for any
reason, including, but not limited to, Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean that you have complied with the Good Reason
Process (hereinafter defined) following the occurrence of any of the following
events (each, a “Good Reason Condition”):

(i)a material diminution in your responsibilities, authority or duties;

(ii)a change in your job title such that your title no longer includes the
position of Chief Medical Officer;

(iii)a reduction in your base salary;

(iv)a requirement that you regularly report to anyone other than the Chief
Executive Officer;

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 4 of 18

 

 

(v)a relocation of the Company’s headquarters by more than 50 miles of driving
distance from its current location unless such relocation results in the
Company’s headquarters moving closer in distance to your then-permanent
residence; or

(vi)a material breach of this Agreement by the Company;

provided that with respect to clauses (i) and (v), a suspension of any or all of
your duties or responsibilities by the Company during an investigation that is
initiated pursuant to a direction by the Board shall not constitute the
occurrence of a Good Reason Condition or a breach of this Agreement; provided
that your base salary, bonus eligibility and fringe benefit entitlements
continue during the period of such suspension.  

The “Good Reason Process” shall mean that (A) you reasonably determine in good
faith that a Good Reason Condition has occurred; (B) you give the Company
written notice of the first occurrence of the Good Reason Condition within 30
days of the first occurrence of such condition; (C) you cooperate in good faith
with the Company’s efforts for a period of not less than 30 days following such
notice (the “Cure Period”) to remedy the Good Reason Condition;
(D) notwithstanding such efforts, the Good Reason Condition continues to exist;
and (E) you terminate your employment by giving a Notice of Termination
(hereinafter defined) no later than 30 days after the expiration of the Cure
Period.  If the Company cures the Good Reason Condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

(d)Death.  Your employment shall terminate upon your death, in which event the
“Date of Termination” as defined below shall be the date of death.

(e)Disability.  The Company may terminate your employment if you are
Disabled.  You shall be considered to be “Disabled” if you are unable to perform
the essential functions of your then existing position or positions under this
Agreement (or are expected, based on a reasonable degree of medical certainty,
to be unable to perform such functions) with or without reasonable accommodation
for a period of 180 days (which need not be consecutive) in any twelve (12)
month period.  If any question shall arise as to whether during any period you
are Disabled, you may, and at the request of the Company shall, submit to the
Company a certification in reasonable detail by a physician selected by the
Company to whom you or your guardian has no reasonable objection as to whether
you are Disabled and how long any inability to perform essential functions is
expected to continue.  Such certification shall, for the purposes of this
Agreement, be conclusive of the issue.  You shall cooperate with any reasonable
request of the physician in connection with such certification.  If such
question shall arise and you fail to submit such certification, the Company’s
determination of such issue shall be binding on you.  Any determination that you
are Disabled and any termination of employment pursuant to this Section 3(e)
must be made by vote of the Board.  Nothing in this Section 3(e) shall be
construed to waive your rights, if any, under existing law including, without

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 5 of 18

 

 

limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.  

(f)Notice of Termination.  Any termination of your employment by the Company or
any such termination by you shall be communicated by written Notice of
Termination to the other party.  A “Notice of Termination” shall indicate the
specific termination provision in this Agreement relied upon.

(g)Date of Termination. “Date of Termination” shall mean:

(i)if your employment is terminated by the Company with or without Cause or due
to a determination that you are Disabled, the date on which a Notice of
Termination is given or such later effective date of termination (not to exceed
30 days after such Notice of Termination is given) as may be specified by the
Company in such Notice of Termination;

(ii)if your employment is terminated by you with or without Good Reason, 30 days
after the date on which a Notice of Termination is given.

Notwithstanding the foregoing, in the event that you give a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement; provided that the Company pays you your
base salary for the period of such acceleration.  

4.Compensation upon Termination.

(a)Termination Generally. If your employment with the Company is terminated for
any reason, the Company shall pay or provide to you (or your authorized
representative or estate) any earned but unpaid salary and bonus, if any, unpaid
expense reimbursements, accrued but unused vacation, and any vested benefits you
may have under any employee benefit plan of the Company (the “Accrued Benefit”)
on or before the time required by law, but in no event more than 30 days after
your Date of Termination.

(b)Certain Terminations of Employment. If your employment is terminated by the
Company for Cause or because you are Disabled, if you terminate your employment
without Good Reason or if your employment ends because of your death, then the
Company shall pay your Accrued Benefit through the Date of Termination and,
except for the payment of the Accrued Benefit, your compensation, benefits, and
stock option vesting shall cease as of the Date of Termination.  

(c)Termination by the Company without Cause or by You with Good Reason.  If your
employment is terminated by the Company without Cause or by you for Good Reason,
in either case at any time prior to the occurrence of a Change in Control or at
any time after the

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 6 of 18

 

 

twelve (12) month anniversary following a Change in Control (hereinafter
defined), then, in addition to the Accrued Benefit, you will be entitled to the
following payments, benefits and other terms, subject to the Separation
Agreement and Release requirement below:

(i)The Company shall pay you severance pay in the form of continuation of your
base salary for the nine (9) month period immediately following the Date of
Termination (such severance pay being “Severance Pay;” such period being the
“Severance Period”) in accordance with the Company’s payroll practice, beginning
on the Company’s first regular payroll date that occurs 35 days after the Date
of Termination, with the first payment to include a payment for all amounts
delayed due to the 35-day period; provided that, solely for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), each
installment of Severance Pay is considered a separate payment.  

(ii)If you were participating in the Company’s group health plans immediately
prior to the Date of Termination and elect COBRA health continuation, the
Company shall pay a monthly cash payment through the end of the Severance
Period, the end of your COBRA health continuation period or your eligibility for
group medical care coverage through subsequent employment, whichever occurs
earliest, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to you if you had remained
employed by the Company (the “Health Benefit;” together with the Severance Pay,
the “Severance Benefits”).  The Company shall make such monthly cash payment
directly to the applicable insurer(s) along with the regular employee
contributions, which employee contributions the Company may withhold from the
Severance Pay; provided that if the Company determines that its payment of the
Health Benefit is taxable income to you, it may pay such amount directly to you
subject to applicable tax-related deductions and withholdings.  

(iii)On the date that is thirty-five (35) days after the Date of Termination,
any outstanding equity grants that are subject to vesting based only on the
passage of time in service will vest with respect to that number of shares which
would have vested if you had continued in employment with the Company for a
period of nine (9) months following the Date of Termination in accordance with
any such equity grant’s vesting schedule.  The shares representing the
difference between the number of shares that are vested on the Date of
Termination and the number which would have vested if you had continued in
employment with the Company for a period of nine (9) months following the Date
of Termination in accordance with any such equity grant’s vesting schedule are
referred to as the “Additional Shares.”  Any termination or forfeiture of the
Additional Shares that would otherwise occur on the Date of Termination in the
absence of this Agreement will be delayed until the 35th day after the Date of
Termination and will only occur if the Company has timely tendered a Separation
Agreement and Release

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 7 of 18

 

 

as defined below but such Separation Agreement and Release has not become fully
executed and effective.  You shall have 90 days from the Date of Termination to
exercise vested equity grants (but in no event later than the applicable
expiration date).

In addition, and subject to the remainder of this Section 4(c), in the event
that your employment is terminated by the Company without Cause or by you for
Good Reason, Section 6 (entitled “Non-Compete Provision”) of the Restrictive
Covenants Agreement shall be amended by replacing “one (1) year period” with
“nine (9) month period” (the “Restrictive Covenants Amendment”).  The Company
shall have the option to condition the Severance Benefits, the vesting pursuant
to Section 4(c)(iii) and the Restrictive Covenants Amendment on your timely
execution and non-revocation of a separation agreement substantially in the form
of Exhibit A, subject to any modifications based on legal developments occurring
after the effective date of this Agreement (a “Separation Agreement and
Release”).  To exercise such option, the Company must tender a Separation
Agreement and Release to you no later than five (5) days after the termination
of your employment.

(d)Mitigation.  If at any time during Severance Period you obtain employment in
any capacity that entitles you to aggregate cash compensation equal to or
greater than the aggregate amount of the Severance Pay, the Company shall
discontinue payment of the Severance Pay.  Further, if at any time during the
Severance Period you obtain employment in any capacity that entitles you to
aggregate cash compensation less than the aggregate amount of the Severance Pay,
then the Company shall reduce the remaining balance of the Severance Benefits by
the difference between such aggregate cash compensation and the aggregate amount
of the Severance Pay.  You agree to notify the Company promptly if you obtain
employment with another employer.  You also agree to respond promptly and fully
to any reasonable requests for information by the Company concerning your
employment status and aggregate cash compensation.  If the Company pays any
amount of Severance Pay as a result of your failure to respond promptly or fully
to any such request, you shall reimburse the Company for all such overpaid
Severance Pay.  

(e)No Offset.  In the event of termination of your employment, you will be under
no obligation to seek other employment and, except to the extent otherwise
expressly provided elsewhere in this Agreement, there shall be no offset against
amounts due to you on account of any remuneration or benefits provided by any
subsequent employment you may obtain.  If you engage in a material breach of
your obligations under this Agreement or a breach of the Restrictive Covenants
Agreement, the Company may cease providing any Severance Benefits or CIC
Severance Benefits (as defined below) that would otherwise be due to
you.  Except to the extent set forth above or otherwise expressly provided
elsewhere in this Agreement, the Company’s obligation to make any payment
pursuant to, and otherwise to perform its obligations under, this Agreement
shall not be affected by any offset, counterclaim or other right that the
Company may have against you for any reason.

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 8 of 18

 

 

5.Change in Control Provisions. The provisions of this Section 5 set forth your
rights and obligations upon the occurrence of a Change in Control of the
Company.  These provisions are intended to assure and encourage in advance your
continued attention and dedication to your assigned duties and your objectivity
during the pendency and after the occurrence of any such event.   These
provisions shall apply in lieu of, and expressly supersede, the Severance
Benefits set forth in Section 4 (other than the mitigation provision in Section
4(d), which shall also apply to the CIC Severance Benefits under this Section 5
to the same extent that Severance Benefits are subject to mitigation under
Section 4) and Section 4(c)(iii) if a termination of your employment occurs
within 12 months after the occurrence of a Change in Control.

(a)Termination of Employment without Cause or for Good Reason Following a Change
in Control. If within 12 months after a Change in Control, your employment is
terminated by the Company without Cause or by you for Good Reason, then, in
addition to the Accrued Benefit, you will be entitled to the following payments,
benefits and other terms, subject to the Separation Agreement and Release
requirement below:

(i)The Company shall pay you severance pay in the form of continuation of your
base salary for the twelve (12) month period immediately following the Date of
Termination (such severance pay being “CIC Severance Pay;” such period being the
“CIC Severance Period”) in accordance with the Company’s payroll practice,
beginning on the Company’s first regular payroll date that occurs 35 days after
the Date of Termination, with the first payment to include a payment for all
amounts delayed due to the 35-day period; provided that, solely for purposes of
Section 409A of the Code, each installment of CIC Severance Pay is considered a
separate payment.  

(ii)If you were participating in the Company’s group health plans immediately
prior to the Date of Termination and elect COBRA health continuation, the
Company shall pay you a monthly cash payment through the end of the CIC
Severance Period, the end of your COBRA health continuation period or your
eligibility for group medical care coverage through subsequent employment,
whichever occurs earliest, in an amount equal to the monthly employer
contribution that the Company would have made to provide health insurance to you
if you had remained employed by the Company (the “CIC Health Benefit” together
with that CIC Severance Pay, the “CIC Severance Benefits”).  The Company shall
make such monthly cash payment directly to the applicable insurer(s) along with
the regular employee contributions, which it may withhold from the CIC Severance
Pay; provided that if the Company determines that its payment of the CIC Health
Benefit is taxable income to you, it may pay such amount directly to you subject
to applicable tax-related deductions and withholdings.  

(iii)On the date that is thirty-five (35) days after the Date of Termination,
100% of your then outstanding unvested equity that is subject to vesting based
only on the passage of time in service shall immediately vest and become fully

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 9 of 18

 

 

exercisable and not subject to forfeiture.  Any termination or forfeiture of the
unvested portion of such equity grant that would otherwise occur on the Date of
Termination in absence of this Agreement will be delayed until the 35th day
after the Date of Termination and will only occur if the Company has timely
tendered a Separation Agreement and Release as defined below but such Separation
Agreement and Release has not become fully executed and effective.  You shall
have 90 days from the Date of Termination to exercise vested equity grants (but
in no event later than the applicable expiration date).  

In addition, and subject to the remainder of this Section 5(a), if within 12
months after a Change in Control your employment is terminated by the Company
without Cause or by you for Good Reason, the Restrictive Covenants Amendment
shall apply.  The Company shall have the option to condition the CIC Severance
Benefits, the vesting pursuant to Section 5(c)(iii) and the Restrictive
Covenants Amendment on your timely execution and non-revocation of a Separation
Agreement and Release.  To exercise such option, the Company must tender a
Separation Agreement and Release to you no later than five (5) days after the
termination of your employment.  

(b)Additional Limitation.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of you, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which you become subject to the excise
tax imposed by Section 4999 of the Code; provided that such reduction shall only
occur if it would result in you receiving a higher After Tax Amount (as defined
below) than you would receive if the Aggregate Payments were not subject to such
reduction.  In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code:  (A) cash payments
not subject to Section 409A of the Code; (B) cash payments subject to Section
409A of the Code; (C) equity-based payments and acceleration; and (D) non-cash
forms of benefits; provided that in the case of all the foregoing Aggregate
Payments all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 10 of 18

 

 

(ii)For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on you as a result of your receipt of the Aggregate
Payments.  For purposes of determining the After Tax Amount, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(iii)The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 5(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and you within
fifteen (15) business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or you.  Any
determination by the Accounting Firm shall be binding upon the Company and you.

(c)Definition of Change in Control. For purposes of this Agreement, “Change in
Control” shall mean any of the following:

(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, is or shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities,
other than as a result of the acquisition of newly issued shares of capital
stock of the Company pursuant to any financing transaction by the Company or
otherwise; or

(ii)the consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than 50% of the voting shares of the
company issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), or (B) any sale or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company (other
than in connection with the wind-up, liquidation or dissolution of the Company);

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 11 of 18

 

 

provided, however, that any public offering or any other capital raising event
of the Company, public or private, or a merger effected solely to change the
Company’s domicile shall not constitute a Change in Control.

6.Section 409A Compliance.  Each payment pursuant to the terms of this Agreement
shall be considered a separate payment for purposes of Section 409A.  A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amount or
benefit upon or following a termination of employment unless such termination is
also a “separation from service” within the meaning of Internal Revenue Code
Section 409A (“Section 409A”) and, for purposes of this Agreement, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service.” Notwithstanding anything to the contrary in this
Agreement, if you are a “specified employee” (within the meaning of
Section 409A) on the date of your separation from service, then any payments or
benefits that otherwise would be payable pursuant to the terms of this Agreement
within the first 6 months following your separation from service (the “409A
Suspension Period”), shall instead be paid in a lump sum within 14 days after
the end of the 6-month period following your separation from service, or your
death, if sooner, but only to the extent that such payments or benefits provide
for the “deferral of compensation” within the meaning of Section 409A, after
application of the exemptions provided in Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(ii)-(v) thereof. After the 409A Suspension Period, you will
receive any remaining payments and benefits due in accordance with the terms of
this Agreement (as if there had not been any suspension beforehand).  The
Company will cooperate with you in making any amendments to this Agreement that
you reasonably request to avoid the imposition of taxes or penalties under
Section 409A of the Code provided that such changes do not provide you with
additional benefits (other than de minimis benefits) under this terms of this
Agreement.

7.Litigation and Regulatory Cooperation.  During and after your employment, you
shall cooperate fully with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while you were employed by the Company (“Cooperation Services”);
provided that for all time in excess of ten (10) hours that you reasonably
expend in providing Cooperation Services after the end of the Severance Period
or CIC Severance Period (as applicable) or after the Date of Termination in the
event that you are not entitled to the Severance Benefits or the CIC Severance
Benefits, the Company shall compensate you at an hourly rate equal to your final
base salary rate divided by 2,080; provided further that your right to such
compensation shall not apply to time spent in activities that could have been
compelled pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials and time spent waiting to engage in such
activities.  Your full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times.  During and after your employment,

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 12 of 18

 

 

you also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while you were employed by the Company.  The Company shall reimburse
you for any reasonable out‑of‑pocket expenses incurred in connection with your
performance of obligations pursuant to this Section 7.

8.Arbitration of Disputes.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of your
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination whether based on age or
otherwise and any other claim based on a statute, including a statutory claim
for wages, as well as contractual and common law claims) shall, to the fullest
extent permitted by law, be settled by arbitration in any forum and form agreed
upon by the parties or, in the absence of such an agreement, under the auspices
of the American Arbitration Association (“AAA”) in Boston, Massachusetts in
accordance with the Employment Arbitration Rules of the AAA, including, but not
limited to, the rules and procedures applicable to the selection of
arbitrators.  In the event that any person or entity other than you or the
Company may be a party with regard to any such controversy or claim, such
controversy or claim shall be submitted to arbitration subject to such other
person or entity’s agreement.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  This
Section 8 shall be specifically enforceable. Notwithstanding the foregoing, this
Section 8 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 8.  The prevailing party in any arbitration proceeding pursuant to
this Section 8 shall be entitled to recover such party’s reasonable attorneys’
fees and costs from the non-prevailing party.

9.Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, you and the Company
hereby consent to the jurisdiction of the state and federal courts of the
Commonwealth of Massachusetts.  The prevailing party in any court action
pursuant to this Section 9 shall be entitled to recover such party’s reasonable
attorneys’ fees and costs from the non-prevailing party.

10.Your Successors.  The terms of this Agreement will inure to the benefit of
and be enforceable by your personal representatives, executors, administrators,
heirs, distributees, devisees and legatees.  In the event of your death prior to
the completion by the Company of all payments due hereunder, the Company shall
continue such payments to any beneficiary designated in writing to the Company
prior to your death (or to your estate, if you do not make such
designation).  This Agreement shall be binding upon you and your successors,
permitted assigns, personal representatives, executors, administrators, heirs,
distributees, devisees and legatees.  Except to the extent contemplated under
this Section 10, you may not assign this

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 13 of 18

 

 

Agreement nor any of your rights or obligations under this Agreement, whether
voluntarily, by operation of law or otherwise, without the prior written consent
of the Company.

11.Governing Law. The terms of this Agreement shall be construed under and be
governed in all respects by the laws of the Commonwealth of Massachusetts
without giving effect to the conflict of laws principles of such state.

12.Binding Effect on Company and Successors. This Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and permitted
assigns.   Without your prior written consent, the Company may not assign this
Agreement, nor any of its rights or obligations under this Agreement, whether
voluntarily, by operation of law or otherwise, except (a) to a controlled
affiliate of the Company and (b) to a successor or acquirer of the Company in
connection with a Change in Control.

13.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, except for the
Restrictive Covenants Agreement, the Equity Documents and any indemnification
agreement between you and the Company.  For the avoidance of doubt, this
Agreement supersedes all provisions of the Offer Letter Agreement.

14.Miscellaneous Provisions.

(a)You shall continue to observe and perform all of your obligations under the
Restrictive Covenants Agreement.  

(b)You affirm that at the time you were initially hired by the Company, you
completed, as required by law, the Employment Eligibility Verification Form,
IRCA I-9.

Please indicate your acceptance of this Agreement by signing one copy of this
letter and returning it so that I receive it no later than one week from date
sent, after which date the offer of this Agreement will expire if not accepted.

 

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

Po-Shun Lee, M.D.

October 21, 2016

Page 14 of 18

 

 

I am enthusiastic about your continued employment with Proteostasis.  I believe
that your continued contribution will play an important role in helping
accelerate the development of Proteostasis into a profitable and growing
company. Please feel free to contact me if you have any questions.

 

Sincerely:

 

 

 

 

 

/s/ Meenu Chhabra

 

10/31/16

Meenu Chhabra

 

Date

President and CEO

 

 

 

 

 

Agreed to and accepted by:

 

 

 

 

 

/s/ Po-Shun Lee

 

10/31/16

Po-Shun Lee, M.D.

 

Date

 

 

 

Proteostasis Therapeutics, Inc. | 200 Technology Square, Fourth Floor,
Cambridge, MA 02139 | T: 617.225.0096



--------------------------------------------------------------------------------

 

EXHIBIT A

SEPARATION AGREEMENT AND RELEASE

This is the Separation Agreement and Release (the “Agreement”) as defined in
Section 4(c) of the Employment Agreement by and between Proteostasis
Therapeutics, Inc. (the “Company”) and Po-Shun Lee (the “Executive”), dated as
of October 21, 2016 (the “Employment Agreement”).  The Executive’s execution and
non-revocation of this Agreement is a condition of certain payments to the
Executive and other terms pursuant to Section 4(c) or Section 5(a) of the
Employment Agreement; provided that the Company also executes this Agreement.  

1.Release of Claims.  The Executive voluntarily releases and forever discharges
the Company, its affiliated and related entities, their predecessors, successors
and assigns, their employee benefit plans and fiduciaries of such plans, and the
current and former officers, directors, shareholders, employees, attorneys,
accountants and agents of any and all of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when the Executive signs this
Agreement, the Executive has, ever had, claims to have or ever claimed to have
had against any or all of the Releasees.  This includes, without limitation, the
release of all Claims:

•

relating to the Executive’s employment by the Company and the termination of
such employment;

•

of wrongful discharge;

•

of breach of contract;

•

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of any
form of discrimination or retaliation that is prohibited by Massachusetts law);

•

under any other federal, state or city statute or regulation;

•

of defamation or other torts;

•

of violation of public policy;

•

for wages, bonuses, incentive compensation, paid time off or any other
compensation or benefits; and

•

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

 

provided, however, that this release shall not affect the Executive’s rights, if
any, (i) under any Section 401(k) plan, (ii) to indemnification, advancement
and/or directors and officers insurance coverage, (iii) under any equity awards
issued pursuant to Section 2(b) of the Employment Agreement or otherwise granted
by the Company in writing pursuant to the approval of the Company’s Board of
Directors, or (iv) under Sections 2, 4(c) or 5(a) of the Employment Agreement.

 

--------------------------------------------------------------------------------

 

The Executive agrees that he shall not seek or accept damages of any nature,
other equitable or legal remedies for his own benefit, attorney’s fees, or costs
from any of the Releasees with respect to any Claim released by this
Agreement.  He further represents that he has not assigned to any third party
and he has not filed with any agency or court any Claim released by this
Agreement.

2.The Company’s Release of Claims.  The Company voluntarily releases and forever
discharges the Executive generally from all Claims that, as of the date when it
signed this Agreement, ever had, claims to have or ever claimed to have had
against the Executive, including, without limitation, all Claims relating to the
Executive’s employment by and termination of employment with the Company;
provided that (i) the Company does not waive any of its rights under the
Employment Agreement or the Employee Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement between the Company and the
Executive (the “Restrictive Covenants Agreement”); and (ii) the Company does not
release the Executive from any civil Claim that is based on conduct that also
satisfies the elements of a criminal offense.  

3.Ongoing Obligations.  This Agreement shall not affect the Executive’s ongoing
obligations under the Employment Agreement or the Restrictive Covenants
Agreement.  

4.Non-Disparagement.  The Executive agrees not to make any disparaging
statements concerning (i) the Company or any of its affiliates, (ii) the
products or services provided by any of the foregoing or (iii) any current or
former officers, directors or employees of any of the foregoing.  The Company
shall direct all members of its Board of Directors and all employees holding
positions at or above the level of Senior Vice President not to make any
disparaging statements concerning the Executive.  The scope of persons to
receive such directions may be reduced at the option of the Executive if the
Executive so requests in writing before such directions are issued.  These
non-disparagement obligations shall not apply to any person’s statements as a
witness in a legal proceeding or as otherwise required by law.  The Executive
understands that nothing in this paragraph or in any other provision of this
Agreement shall be interpreted or applied to prohibit him from making any good
faith report to any governmental agency or other governmental entity concerning
any acts or omissions that he may believe to constitute a possible violation of
federal or state law or making other disclosures that are protected under the
whistleblower provisions of applicable federal or state law or regulation.

5.Right to Consider and Revoke Agreement.  The Executive acknowledges that he
has been given the opportunity to consider this Agreement for a period ending
twenty-one (21) days after the date when it was proposed to him.  In the event
that the Executive executed this Agreement within less than twenty-one (21) days
after such date, he acknowledges that such decision was entirely voluntary and
that he had the opportunity to consider this Agreement until the end of the
twenty-one (21) day period.  To accept this Agreement, the Executive shall
deliver a signed Agreement to the Company within such twenty-one (21) day
period.  The Company may specify a designated recipient for the Agreement by
written notice to the Employee (a “Company Representative”).  For a period of
seven (7) days from the date when

2



--------------------------------------------------------------------------------

 

the Executive executes this Agreement (the “Revocation Period”), the Executive
shall retain the right to revoke this Agreement by written notice that is
received by the Company (or a Company Representative, if designated) on or
before the last day of the Revocation Period.  This Agreement shall take effect
only if it is executed within the twenty-one (21) day period as set forth above
and if it is not revoked pursuant to the preceding sentence.  If those
conditions are satisfied, this Agreement shall become effective and enforceable
on the date immediately following the last day of the Revocation Period (the
“Effective Date”).

6.Other Terms.

(a)

Legal Representation; Review of Release.  The Executive acknowledges that he has
been advised to discuss all aspects of this Agreement with his attorney, that he
has carefully read and fully understands all of the provisions of this Agreement
and that he is voluntarily entering into this Agreement.

(b)

Binding Nature of Release.  This Agreement shall be binding upon the parties and
their heirs, administrators, representatives, and successors.

(c)

Amendment.  This Agreement may be amended only upon a written agreement executed
by both parties.

(d)

Severability.  In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Agreement is illegal, invalid or unenforceable, the
remaining provisions and terms of this Agreement shall not be affected thereby
and the illegal, invalid or unenforceable term or provision shall be severed
from the remainder of this Agreement.  In the event of such severance, the
remaining covenants shall be binding and enforceable.

(e)

Governing Law and Interpretation.  This Agreement shall be deemed to be made and
entered into in the Commonwealth of Massachusetts, and shall in all respects be
interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws provisions of
Massachusetts law.  The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against the Company or the Executive.

3



--------------------------------------------------------------------------------

 

(f)

Entire Agreement; Absence of Reliance.  Each party acknowledges that he or it is
not relying on any promises or representations by the other party or his or its
agents, representatives or attorneys regarding any subject matter addressed in
this Agreement.

 

So agreed.

 

 

 

 

 

 

 

 

Po-Shun Lee. M.D.

 

Date

 

 

 

PROTEOSTASIS THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

Date

 

 

Title:

 

 

 

4

